UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6478



DAVID LUIS RIOS,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Department
of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1291-AM)


Submitted:    May 29, 2003                     Decided:   June 5, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Luis Rios, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David Luis Rios, a Virginia prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).   An appeal may not be taken to this court

from the final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a state

court unless a circuit justice or judge issues a certificate of

appealability.    28 U.S.C. § 2253(c)(1) (2000).       A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).       As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”    Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).          We

have independently reviewed the record and conclude that Rios has

not made the requisite showing.   See Miller-El v. Cockrell, 123 S.

Ct.   1029    (2003).   Accordingly,   we   deny   a    certificate   of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately


                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3